     Case 5:18-cv-01564-JGB-SP Document 36 Filed 02/21/19 Page 1 of 3 Page ID #:441




 1    Christina V. Le
      chrisvnac@yahoo.com
 2    6823 Deerwood Drive
      Riverside, CA 92506
 3    951-756-7034
      Plaintiff in Pro Per
 4
      NICOLA T. HANNA
 5    United States Attorney
      DAVID M. HARRIS
 6    Assistant United States Attorney
      Chief, Civil Division
 7    JOANNE S. OSINOFF
      Assistant United States Attorney
 8    Chief, General Civil Section
      JENNIFER R. JACOBS (Cal. Bar No. 157609)
 9    CHUNG H. HAN (Cal. Bar No. 191757)
      Assistant United States Attorneys
10          Federal Building, Suite 7516
            300 North Los Angeles Street
11          Los Angeles, California 90012
            Telephone: (213) 894-6167 (Jacobs)/x0474 (Han)
12          Facsimile: (213) 894-7819
            E-mail: Jennifer.Jacobs3@usdoj.gov/Chung.Han@usdoj.gov
13
      Attorneys for Defendant
14    Richard V. Spencer, Secretary of the Navy
15                            UNITED STATES DISTRICT COURT
16                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
17                                   EASTERN DIVISION
18 CHRISTINA V. LE,                                   Case No. 5:18-cv-01564-JGB-SP
19               Plaintiff,                           STIPULATION TO CONTINUE
                                                      HEARING ON DEFENDANT’S MOTION
20                      v.                            TO DISMISS FROM MARCH 4, 2019 TO
                                                      MARCH 11, 2019
21 RICHARD V. SPENCER, in his official
   capacity as Secretary of the Navy,                 [Proposed Order lodged concurrently
22                                                    herewith]
                Defendants.
23                                                    Current Hearing Date: March 4, 2019
                                                      Proposed Hearing Date: March 11, 2019
24
                                                      The Honorable Jesus G. Bernal
25                                                    United States District Judge
26
27
28
                                                  1
     Case 5:18-cv-01564-JGB-SP Document 36 Filed 02/21/19 Page 2 of 3 Page ID #:442




 1          Christina Le (“Plaintiff”) and Richard Spencer, in his official capacity as Secretary
 2    of the Navy (“Defendant”) (collectively, the “parties”) hereby stipulate to continue the
 3    hearing on Defendant’s motion to dismiss by one week, from March 4, 2019, to March
 4    11, 2019, on the request of Defendant’s counsel for the reasons stated herein. The parties

 5    stipulate as to the following:

 6          1.       On December 3, 2018, Defendant moved to dismiss certain portions of
      Plaintiff’s First Amended Complaint, with hearing set for January 7, 2019. Dkt. No. 25.
 7
            2.       Plaintiff opposed the motion on December 17, 2018. Dkt. No. 27.
 8
            3.       Defendant filed a reply on December 21, 2018. Dkt. No. 29.
 9
            4.       On December 26, 2018, defense counsel filed an ex parte application to stay
10
      the case pending restoration of funding to the Department of Justice. Dkt. No. 30.
11
            5.       On December 27, 2018, the Court granted the ex parte application and
12
      continued the hearing on Defendant’s motion to January 28, 2019. Dkt. No. 32.
13          6.       The parties appeared for hearing on January 28, 2019, but the case
14    inadvertently had not been placed on the Court’s calendar. The Court sua sponte
15    continued the hearing to February 11, 2019. Dkt. No. 34.
16          7.       Defense counsel had a conflict with the February 11, 2019, hearing date and
17    requested that the hearing be continued to March 4, 2019, which the Court approved.
18    Dkt. No. 35.
19          8.       Unfortunately, defense counsel now have a conflict with the March 4, 2019,
20    date. Assistant U.S. Attorney (“AUSA”) Jennifer Jacobs has a hearing in Santa Ana at
21    11:00 a.m. on March 4, 2019, before Judge Selna. AUSA Chung Han had an unforeseen

22    family conflict requiring her to be out of town on March 4, 2019.
            9.       Based on the above, defense counsel requested that Plaintiff stipulate to
23
      continue the hearing to March 11, 2019. Plaintiff agreed to the continuance, provided
24
      that Defendant would not submit any additional filings. Defendant does not intend to file
25
      any additional documents since briefing on Defendant’s motion is completed as stated
26
      above. See ¶¶ 1-3 supra.
27
      ///
28
                                                    2
     Case 5:18-cv-01564-JGB-SP Document 36 Filed 02/21/19 Page 3 of 3 Page ID #:443




 1          10.   Defendant promises that he will not ask for any other extensions of the
 2    hearing date.
 3          For good cause shown, the parties respectfully request that the Court approve this
 4    stipulation, and continue the hearing on Defendant’s motion to dismiss from March 4,

 5    2019, at 9:00 a.m. to March 11, 2019, at 9:00 a.m.

 6    Dated: February 21, 2019
 7                                         /s/ Christina Le
 8                                         CHRISTINA V. LE
 9                                         Plaintiff

10    Dated: February 21, 2019             NICOLA T. HANNA
                                           United States Attorney
11                                         DAVID M. HARRIS
                                           Assistant United States Attorney
12                                         Chief, Civil Division
                                           JOANNE S. OSINOFF
13                                         Assistant United States Attorney
                                           Chief, General Civil Section
14
15                                         /s/ Chung H. Han
                                           JENNIFER R. JACOBS
16                                         CHUNG H. HAN
                                           Assistant United States Attorney
17                                         Attorneys for Defendant Richard V. Spencer,
                                           Secretary of the Navy
18
19
20
21
22
23
24
25
26
27
28
                                                 3
